 
Exhibit 10.27
 
BUSINESS FINANCING AGREEMENT

       
Borrower:
IMAGENETIX, INC.
Lender:
BRIDGE BANK, National Association
 
10845 Rancho  Bernardo Road, Suite 105
 
55 Almaden Boulevard, Suite 100
 
San Diego, CA 92127
 
San Jose, CA 95113
       

 
This BUSINESS FINANCING AGREEMENT, dated as of June __, 2010, is made and
entered into between BRIDGE BANK, NATIONAL ASSOCIATION (“Lender”) and
IMAGENETIX, INC., a Nevada corporation (“Borrower”) on the following terms and
conditions:
 
1.
REVOLVING CREDIT LINE.

 
 
1.1
Advances.  Subject to the terms and conditions of this Agreement, from the date
on which this Agreement becomes effective until the Maturity Date, Lender will
make Advances to Borrower not exceeding the Credit Limit or the Borrowing Base,
whichever is less; provided that in no event shall Lender be obligated to make
any Advance that results in an Overadvance or while any Overadvance is
outstanding.  On the date this Agreement is executed, or as soon thereafter as
is practical, Lender shall make an Advance to Borrower which shall be used to
repay all outstanding Indebtedness other than Permitted Indebtedness.  Amounts
borrowed under this Section may be repaid and reborrowed during the term of this
Agreement.  It shall be a condition to each Advance that (a) a Advance Request
acceptable to Lender has been received by Lender, (b) all of the representations
and warranties set forth in Section 3 are true and correct on the date of such
Advance as though made at and as of each such date, and (c) no Default has
occurred and is continuing, or would result from such Advance.  

 
 
1.2
Advance Requests.  Borrower may request that Lender make an Advance by
delivering to Lender a Advance Request therefor and Lender shall be entitled to
rely on all the information provided by Borrower to Lender on or with the
Advance Request.  The Lender may honor Advance Requests, instructions or
repayments given by the Borrower (if an individual) or by any Authorized Person.

 
 
1.3
Due Diligence.  Lender may audit Borrower’s Receivables and any and all records
pertaining to the Collateral, at Lender’s sole discretion and at Borrowers
expense, but no less often than once every six (6) months.  Lender may at any
time and from time to time contact Account Debtors and other persons obligated
or knowledgeable in respect of Receivables to confirm the Receivable Amount of
such Receivables, to determine whether Receivables constitute Eligible
Receivables, and for any other purpose in connection with this Agreement.  If
any of the Collateral or Borrower's books or records pertaining to the
Collateral are in the possession of a third party, Borrower authorizes that
third party to permit Lender or its agents to have access to perform inspections
or audits thereof and to respond to Lender's requests for information concerning
such Collateral and records.

 
 
1.4
Collections. Lender shall have the exclusive right to receive all Collections on
all Receivables.  Borrower shall (i) immediately notify, transfer and deliver to
Lender all Collections Borrower receives, (ii) deliver to Lender a detailed cash
receipts journal on Friday of each week until the lockbox is operational, and
(iii) immediately enter into a collection services agreement acceptable to
Lender (the “Lockbox Agreement”). Borrower shall use the lockbox address as the
remit to and payment address for all of Borrower’s Collections and it will be
considered an immediate Event of Default if this does not occur or the lockbox
is not operational within 60 days of the date of this Agreement.  Lender shall
credit Collections with respect to Receivables received by Lender to Borrower’s
Account Balance within three business days of the date received; provided that
upon the occurrence and during the continuance of any Default, Lender may apply
all Collections to the Obligations in such order and manner as Lender may
determine.  Lender has no duty to do any act other than to apply such amounts as
required above.  If an item of Collections is not honored or Lender does not
receive good funds for any reason, the amount shall be included in the Account
Balance as if the Collections had not been received and Finance Charges shall
continue to accrue thereon.  All Collections received to the lockbox or
otherwise received by Lender will, until credited as above provided, be
deposited to a non-interest bearing cash collateral account maintained with
Lender and Borrower will not have access to that account.  Lender shall have,
with respect to any goods related to the Receivables, all the rights and
remedies of an unpaid seller under the California Uniform Commercial Code and
other applicable law, including the rights of replevin, claim and delivery,
reclamation and stoppage in transit.

 

--------------------------------------------------------------------------------


 
 
1.5
Receivables Activity Report.  Within 30 days after the end of each Monthly
Period, Lender shall send to Borrower a report covering the transactions for
that Monthly Period, including the amount of all Advances, Collections,
Adjustments, Finance Charges, and other fees and charges.  The accounting shall
be deemed correct and conclusive unless Borrower makes written objection to
Lender within 30 days after the Lender sends the accounting to Borrower.

 
 
1.6
Adjustments.  In the event any Adjustment or dispute is asserted by any Account
Debtor, Borrower shall promptly advise Lender and shall, subject to the Lender’s
approval, resolve such disputes and advise Lender of any Adjustments; provided
that in no case will the aggregate Adjustments made with respect to any
Receivable exceed 2% of its original Receivable Amount unless Borrower has
obtained the prior written consent of Lender.  So long as any Obligations are
outstanding, Lender shall have the right, at any time, to take possession of any
rejected, returned, or recovered personal property. If such possession is not
taken by Lender, Borrower is to resell it for Lender’s account at Borrower’s
expense with the proceeds made payable to Lender. While Borrower retains
possession of any returned goods, Borrower shall segregate said goods and mark
them as property of Lender.

 
 
1.7
Recourse; Maturity.  Advances and the other Obligations shall be with full
recourse against Borrower.  On the Maturity Date, the Borrower will pay all then
outstanding Advances and other Obligations to the Lender or such earlier date as
shall be herein provided.

 
 
1.8
Overadvances.  Upon any occurrence of an Overadvance, Borrower shall immediately
pay down the Advances so that, after giving effect to such payments, no
Overadvance exists.

 
2.
FEES AND FINANCE CHARGES.

 
 
2.1
Finance Charges.  Lender may, but is not required to, deduct the amount of
accrued Finance Charge from Collections received by Lender.  Within 10 days of
each Month End, Borrower shall pay to Lender any accrued and unpaid Finance
Charge as of such Month End.

 
 
2.2
Fees.

 
 
(a)
Termination Fee.  In the event this Agreement is terminated prior to the first
anniversary of the date of this Agreement, Borrower shall pay the Termination
Fee to Lender.  The Termination Fee will be waived if Borrower transfers to a
different facility or division of Lender so long as the transfer is not a result
of an Event of Default.

 
 
(b)
Facility Fee.  Borrower shall pay the Facility Fee to Lender promptly upon the
execution of this Agreement and annually thereafter.

 
 
(c)
Maintenance Fee.  Within ten days after each Month End, Borrower shall pay to
Lender the Maintenance Fee.

 
 
(d)
Due Diligence Fee.  Borrower shall pay the Diligence Fee to Lender promptly upon
the execution of this Agreement and annually thereafter.

 
3.
REPRESENTATIONS AND WARRANTIES.  Borrower represents and warrants:

 
 
3.1
No representation, warranty or other statement of Borrower in any certificate or
written statement given to Lender contains any untrue statement of a material
fact or omits to state a material fact necessary to make the statement contained
in the certificates or statement not misleading.

 
 
3.2
Borrower is duly existing and in good standing in its state of formation and
qualified and licensed to do business in, and in good standing in, any state in
which the conduct of its business or its ownership of property requires that it
be qualified.

 
2

--------------------------------------------------------------------------------


 
 
3.3
The execution, delivery and performance of this Agreement has been duly
authorized, and does not conflict with Borrower’s organizational documents, nor
constitute an Event of Default under any material agreement by which Borrower is
bound. Borrower is not in default under any agreement to which or by which it is
bound.

 
 
3.4
Borrower has good title to the Collateral and all inventory is in all material
respects of good and marketable quality, free from material defects.

 
 
3.5
Borrower’s name, form of organization, chief executive office, and the place
where the records concerning all Receivables and Collateral are kept is set
forth at the beginning of this Agreement, Borrower is located at its address for
notices set forth in this Agreement.

 
 
3.6
If Borrower owns, holds or has any interest in, any copyrights (whether
registered, or unregistered), patents or trademarks, and licenses of any of the
foregoing, such interest has been specifically disclosed and identified to
Lender in writing.

 
4.
MISCELLANEOUS PROVISIONS.  Borrower will:

 
 
4.1
Maintain its corporate existence and good standing in its jurisdictions of
incorporation and maintain is qualification in each jurisdiction necessary to
Borrower’s business or operations and not merge or consolidate with or into any
other business organization, or acquire all or substantially all of the capital
stock or property of a third party, unless (i) any such acquired entity becomes
a “borrower” under this Agreement and (ii) Lender has previously consented to
the applicable transaction in writing.

 
 
4.2
Give Lender at least 30 days prior written notice of changes to its name,
organization, chief executive office or location of records.

 
 
4.3
Pay all its taxes including gross payroll, withholding and sales taxes when due
and will deliver satisfactory evidence of payment to Lender if requested.

 
 
4.4
Maintain:

 
 
(a)
insurance satisfactory to Lender as to amount, nature and carrier covering
property damage (including loss of use and occupancy) to any of the Borrower's
properties, business interruption insurance, public liability insurance
including coverage for contractual liability, product liability and workers'
compensation, and any other insurance which is usual for the Borrower's
business.  Each such policy shall provide for at least thirty (30) days prior
notice to Lender of any cancellation thereof.

 
 
(b)
all risk property damage insurance policies (including without limitation
windstorm coverage, and hurricane coverage as applicable) covering the tangible
property comprising the collateral.  Each insurance policy must be in an amount
acceptable to Lender.  The insurance must be issued by an insurance company
acceptable to Lender and must include a lender's loss payable endorsement in
favor of Lender in a form acceptable to Lender.

 
Upon the request of Lender, Borrower shall deliver to Lender a copy of each
insurance policy, or, if permitted by Lender, a certificate of insurance listing
all insurance in force.
 
 
4.5
Immediately transfer and deliver to Lender all Collections Borrower receives.

 
 
4.6
Not create, incur, assume, or be liable for any indebtedness, other than
Permitted Indebtedness.

 
 
4.7
Immediately notify Lender if Borrower hereafter obtains any interest in any
copyrights, patents, trademarks or licenses that are significant in value or are
material to the conduct of its business.

 
 
4.8
Provide the following financial information and statements in form and content
acceptable to Lender, and such additional information as requested by Lender
from time to time.  Lender has the right to require Borrower to deliver
financial information and statements to Lender more frequently than otherwise
provided below, and to use such additional information and statements to measure
any applicable financial covenants in this Agreement.

 
3

--------------------------------------------------------------------------------


 
 
(a)
Within 180 days of the fiscal year end, the annual financial statements of
Borrower, certified and dated by an authorized financial officer.  These
financial statements must be audited (with an opinion satisfactory to the
Lender) by a Certified Public Accountant acceptable to Lender.  The statements
shall be prepared on a consolidated basis.

 
 
(b)
No later than 30 days after the end of each month (including the last period in
each fiscal year), monthly financial statements of Borrower, certified and dated
by an authorized financial officer.  The statements shall be prepared on a
consolidated basis.

 
 
(c)
Promptly, upon sending or receipt, copies of any management letters and
correspondence relating to management letters, sent or received by Borrower to
or from Borrower's auditor.  If no management letter is prepared, Borrower
shall, upon Lender's request, obtain a letter from such auditor stating that no
deficiencies were noted that would otherwise be addressed in a management
letter.

 
 
(d)
Within 120 days of filing, Borrower’s annual Federal Tax Return prepared by a
Certified Public Accountant acceptable to Lender;

 
 
(e)
Copies of the Form 10-K Annual Report, Form 10-Q Quarterly Report and Form 8-K
Current Report for Borrower concurrent with the date of filing with the
Securities and Exchange Commission.

 
 
(f)
Financial projections including an operating budget covering a time period
acceptable to Lender and specifying the assumptions used in creating the
projections.  Annual projections shall in any case be provided to Lender within
30 days prior to the end of each fiscal year.

 
 
(g)
Within 30 days after the last day of each month, a compliance certificate of
Borrower, signed by an authorized financial officer and setting forth (i) the
information and computations (in sufficient detail) to establish compliance with
all financial covenants at the end of the period covered by the financial
statements then being furnished and (ii) whether there existed as of the date of
such financial statements and whether there exists as of the date of the
certificate, any default under this Agreement and, if any such default exists,
specifying the nature thereof and the action Borrower is taking and proposes to
take with respect thereto.

 
 
(h)
Within 5 business days of the 15th and last business day of each month, a
borrowing base certificate, in form and substance satisfactory to Lender,
setting forth Eligible Receivables and Receivable Amounts thereof and Eligible
Inventory as of the 15th day of such month or the last day of the preceding
calendar month, as applicable.

 
 
(i)
Within 5 business days of the 15th and last business day of each month, a
detailed aging of Borrower’s receivables by invoice or a summary aging by
account debtor, together with payable aging, inventory analysis, deferred
revenue report, and such other matters as Lender may request.

 
 
(j)
Promptly upon Lender's request, such other books, records, statements, lists of
property and accounts, budgets, forecasts or reports as to Borrower and as to
each guarantor of Borrower's obligations to Lender as Lender may request.

 
 
4.9
Maintain its primary depository and operating accounts with Lender and, in the
case of any deposit accounts not maintained with Lender, grant to Lender a first
priority perfected security interest in and “control” (within the meaning of
Section 9104 of the California Uniform Commercial Code) of such deposit account
pursuant to documentation acceptable to Lender.

 

--------------------------------------------------------------------------------


 
 
4.10
Provide to Lender promptly upon the execution hereof, the following documents
which shall be in form satisfactory to Lender:  (i) an Intellectual Property
Security Agreement, (ii) Corporate Resolutions to Borrow, (iii) a Lockbox
Remittance Processing Services Agreement, (iv) a Bailee Letter for each location
where Inventory is held, (v) account control agreements with respect to any
depository, operating or investments accounts held at another financial
institution other than Lender, (vi) an Insurance Authorization Letter and (vii)
evidence that all Indebtedness, other than Permitted Indebtedness, has been
repaid in full.

 
 
4.11
Promptly provide to Lender such additional information and documents regarding
the finances, properties, business or books and records of Borrower or any
guarantor or any other obligor as Lender may request.

 
 
4.12
Maintain Borrower's financial condition as follows using generally accepted
accounting principles consistently applied and used consistently with prior
practices (except to the extent modified by the definitions herein):

 
 
(a)
Adjusted Current Ratio not at any time less than 1.40 to 1.00, to be measured on
a monthly basis.

 
 
(b)
Net loss (determined in accordance with GAAP) not to exceed $300,000 for the
quarter ending June 30, 2010.

 
 
(c)
Net income after taxes not less than $50,000 measured on a rolling 90 day basis,
beginning with the month ending September 30, 2010 (provided that measurement
for the rolling 90 days will start on July 31, 2010 on a going forward basis
with no look back).

 
5.
SECURITY INTEREST.  To secure the prompt payment and performance to Lender of
all of the Obligations, Borrower hereby grants to Lender a continuing security
interest in the Collateral.  Borrower is not authorized to sell, assign,
transfer or otherwise convey any Collateral without Lender’s prior written
consent, except for the sale of finished inventory in the Borrower’s usual
course of business.  Borrower agrees to sign any instruments and documents
requested by Lender to evidence, perfect, or protect the interests of Lender in
the Collateral.  Borrower agrees to deliver to Lender the originals of all
instruments, chattel paper and documents evidencing or related to Receivables
and Collateral.  Borrower shall not grant or permit any lien or security in the
Collateral or any interest therein other than Permitted Liens.

 
6.
POWER OF ATTORNEY.  Borrower irrevocably appoints Lender and its successors and
as true and lawful attorney in fact, and authorizes Lender (a) to, whether or
not there has been an Event of Default, (i) demand, collect, receive, sue, and
give releases to any Account Debtor for the monies due or which may become due
upon or with respect to the Receivables and to compromise, prosecute, or defend
any action, claim, case or proceeding relating to the Receivables, including the
filing of a claim or the voting of such claims in any bankruptcy case, all in
Lender’s name or Borrower’s name, as Lender may choose; (ii) prepare, file and
sign Borrower’s name on any notice, claim, assignment, demand, draft, or notice
of or satisfaction of lien or mechanics’ lien or similar document; (iii) notify
all Account Debtors with respect to the Receivables to pay Lender directly; (iv)
receive and open all mail addressed to Borrower for the purpose of collecting
the Receivables; (v) endorse Borrower’s name on any checks or other forms of
payment on the Receivables; (vi) execute on behalf of Borrower any and all
instruments, documents, financing statements and the like to perfect Lender’s
interests in the Receivables and Collateral; (vii) debit any Borrower’s deposit
accounts maintained with Lender for any and all Obligations due under this
Agreement; and (viii) do all acts and things necessary or expedient, in
furtherance of any such purposes, and (b) to, upon the occurrence and during the
continuance of an Event of Default, sell, assign, transfer, pledge, compromise,
or discharge the whole or any part of the Receivables.  Upon the occurrence and
continuation of an Event of Default, all of the power of attorney rights granted
by Borrower to Lender hereunder shall be applicable with respect to all
Receivables and all Collateral.

 
7.
DEFAULT AND REMEDIES.

 
 
7.1
Events of Default.  The occurrence of any one or more of the following shall
constitute an Event of Default hereunder.

 
 
(a)
Failure to Pay.  Borrower fails to make a payment when due under this Agreement.

 
5

--------------------------------------------------------------------------------


 
 
(b)
Lien Priority.  Lender fails to have an enforceable first lien (except for any
prior liens to which Lender has consented in writing) on or security interest in
the Collateral.

 
 
(c)
False Information.  Borrower (or any guarantor) has given Lender any materially
false or misleading information or representations or has failed to disclose any
material fact relating to the subject matter of this Agreement.

 
 
(d)
Death.  Borrower or any guarantor dies or becomes legally incompetent, or if
Borrower is a partnership, any general partner dies or becomes legally
incompetent.

 
 
(e)
Bankruptcy.  Borrower (or any guarantor) files a bankruptcy petition, a
bankruptcy petition is filed against Borrower (or any guarantor) or Borrower (or
any guarantor) makes a general assignment for the benefit of creditors.

 
 
(f)
Receivers.  A receiver or similar official is appointed for a substantial
portion of Borrower’s (or any guarantor’s) business, or the business is
terminated.

 
 
(g)
Judgments.  Any judgments or arbitration awards are entered against Borrower (or
any guarantor), or Borrower (or any guarantor) enters into any settlement
agreements with respect to any litigation or arbitration and the aggregate
amount of all such judgments, awards, and agreements exceeds $50,000.

 
 
(h)
Material Adverse Change.  A material adverse change occurs, or is reasonably
likely to occur, in Borrower’s (or any guarantor’s) business condition
(financial or otherwise), operations, properties or prospects, or ability to
repay the credit.

 
 
(i)
Cross-default.  Any default occurs under any agreement in connection with any
credit Borrower (or any guarantor) or any of Borrower’s Affiliates has obtained
from anyone else or which Borrower (or any guarantor) or any of Borrower’s
Affiliates has guaranteed (other than trade amounts payable incurred in the
ordinary course of business and not more than 60 days past due).

 
 
(j)
Default under Related Documents.  Any default occurs under any guaranty,
subordination agreement, security agreement, deed of trust, mortgage, or other
document required by or delivered in connection with this Agreement or any such
document is no longer in effect.

 
 
(k)
Other Agreements.  Borrower (or any guarantor) or any of Borrower’s Affiliates
fails to meet the conditions of, or fails to perform any obligation under any
other agreement Borrower (or any guarantor) or any of Borrower’s Affiliates has
with Lender or any Affiliate of Lender.

 
 
(l)
Change of Control.  The holders of the capital ownership of the Borrower as of
the date hereof cease to own and control, directly and indirectly, at least 90%
of the capital ownership of the Borrower.

 
 
(m)
Other Breach Under Agreement.  Borrower fails to meet the conditions of, or
fails to perform any obligation under, any term of this Agreement not
specifically referred to above.

 
 
7.2
Remedies. Upon the occurrence of an Event of Default, (1) without implying any
obligation to do so, Lender may cease making Advances or extending any other
financial accommodations to Borrower; (2) all or a portion of the Obligations
shall be, at the option of and upon demand by Lender, or with respect to an
Event of Default described in Section 7.1(e), automatically and without notice
or demand, due and payable in full; and (3) Lender shall have and may exercise
all the rights and remedies under this Agreement and under applicable law,
including the rights and remedies of a secured party under the California
Uniform Commercial Code, all the power of attorney rights described in Section 6
with respect to all Collateral, and the right to collect, dispose of, sell,
lease, use, and realize upon all Receivables and all Collateral in any
commercial reasonable manner.

 
6

--------------------------------------------------------------------------------


 
8.
ACCRUAL OF INTEREST.  All interest and finance charges hereunder calculated at
an annual rate shall be based on a year of 360 days, which results in a higher
effective rate of interest than if a year of 365 or 366 days were used.  If any
amount due under Section 2.2, amounts due under Section 9, and any other
Obligations not otherwise bearing interest hereunder is not paid when due, such
amount shall bear interest at a per annum rate equal to the Finance Charge
Percentage until the earlier of (i) payment in good funds or (ii) entry of a
trial judgment thereof, at which time the principal amount of any money judgment
remaining unsatisfied shall accrue interest at the highest rate allowed by
applicable law.

 
9.
FEES, COSTS AND EXPENSES; INDEMNIFICATION. The Borrower will pay to Lender upon
demand all fees, costs and expenses (including fees of attorneys and
professionals and their costs and expenses) that Lender incurs or may from time
to time impose in connection with any of the following: (a) preparing,
negotiating, administering, and enforcing this Agreement or any other agreement
executed in connection herewith, including any amendments, waivers or consents
in connection with any of the foregoing, (b) any litigation or dispute (whether
instituted by Lender, Borrower or any other person) in any way relating to the
Receivables, the Collateral, this Agreement or any other agreement executed in
connection herewith or therewith, (c) enforcing any rights against Borrower or
any guarantor, or any Account Debtor, (d) protecting or enforcing its interest
in the Receivables or the Collateral, (e) collecting the Receivables and the
Obligations, or (f) the representation of Lender in connection with any
bankruptcy case or insolvency proceeding involving Borrower, any Receivable, the
Collateral, any Account Debtor, or any guarantor. Borrower shall indemnify and
hold Lender harmless from and against any and all claims, actions, damages,
costs, expenses, and liabilities of any nature whatsoever arising in connection
with any of the foregoing.

 
10.
INTEGRATION, SEVERABILITY WAIVER, CHOICE OF LAW, FORUM AND VENUE.  This
Agreement and any related security or other agreements required by this
Agreement, collectively: (a) represent the sum of the understandings and
agreements between Lender and Borrower concerning this credit; (b) replace any
prior oral or written agreements between Lender and Borrower concerning this
credit; and (c) are intended by Lender and Borrower as the final, complete and
exclusive statement of the terms agreed to by them. In the event of any conflict
between this Agreement and any other agreements required by this Agreement, this
Agreement will prevail. If any provision of this Agreement is deemed invalid by
reason of law, this Agreement will be construed as not containing such provision
and the remainder of the Agreement shall remain in full force and effect. Lender
retains all of its rights, even if it makes an Advance after a default. If
Lender waives a default, it may enforce a later default. Any consent or waiver
under, or amendment of, this Agreement must be in writing, and no such consent,
waiver, or amendment shall imply any obligation by Lender to make any subsequent
consent, waiver, or amendment.  THIS AGREEMENT SHALL BE GOVERNED BY AND
INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF CALIFORNIA. THE
PARTIES HERETO AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT OR ANY OTHER RELATED DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY
IN THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF SANTA CLARA,
CALIFORNIA, OR, AT THE SOLE OPTION OF LENDER, IN ANY OTHER COURT IN WHICH LENDER
SHALL INITIATE LEGAL OR EQUITABLE PROCEEDINGS AND WHICH HAS JURISDICTION OVER
THE SUBJECT MATTER AND PARTIES IN CONTROVERSY.  EACH PARTY HERETO WAIVES ANY
RIGHT TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO
THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SUBSECTION (b) AND
STIPULATES THAT THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF SANTA
CLARA, CALIFORNIA SHALL HAVE IN PERSONAM JURISDICTION AND VENUE OVER EACH SUCH
PARTY FOR THE PURPOSE OF LITIGATING ANY SUCH DISPUTE, CONTROVERSY, OR PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT, OR ANY OTHER RELATED
DOCUMENTS.  SERVICE OF PROCESS SUFFICIENT FOR PERSONAL JURISDICTION IN ANY
ACTION AGAINST THE BORROWER MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO ITS ADDRESS SPECIFIED FOR NOTICES PURSUANT TO SECTION 11.

 
11.
NOTICES; TELEPHONIC AND TELEFAX AUTHORIZATIONS.  All notices shall be given to
lender and borrower at the addresses or faxes set forth on the signature page of
this agreement and shall be deemed to have been delivered and received: (a) if
mailed, three (3) calendar days after deposited in the United States mail, first
class, postage pre-paid, (b) one (1) calendar day after deposit with an
overnight mail or messenger service; or (c) on the same date of confirmed
transmission if sent by hand delivery, telecopy, telefax or telex.  Lender may
honor telephone or telefax instructions for Advances or repayments given, or
purported to be given, by any one of the Authorized Persons.  Borrower will
indemnify and hold Lender harmless from all liability, loss, and costs in
connection with any act resulting from telephone or telefax instructions Lender
reasonably believes are made by any Authorized Person.  This paragraph will
survive this Agreement's termination, and will benefit Lender and its officers,
employees, and agents.

 
7

--------------------------------------------------------------------------------


 
12.
DEFINITIONS AND CONSTRUCTION.

 
 
12.1
Definitions.  In this Agreement:

 
“Account Balance” means at any time the aggregate of the Advances outstanding as
reflected on the records maintained by Lender, together with any past due
Finance Charges thereon.
 
“Account Debtor” has the meaning in the California Uniform Commercial Code and
includes any person liable on any Receivable, including without limitation, any
guarantor of any Receivable and any issuer of a letter of credit or banker’s
acceptance assuring payment thereof.
 
“Adjustments” means all discounts, allowances, disputes, offsets, defenses,
rights of recoupment, rights of return, warranty claims, or short payments,
asserted by or on behalf of any Account Debtor with respect to any Receivable.
 
“Advance” means an advance made by Lender to Borrower under this Agreement.
 
“Advance Rate” means 60% in the case of the Eligible Receivables and 35% in the
case of the Eligible Inventory, or, in either case, such greater or lesser
percentage as Lender may from time to time establish in its sole discretion upon
notice to Borrower.
 
“Advance Request” means a writing in form and substance satisfactory to Lender
and signed by an Authorized Person requesting an Advance.
 
“Agreement” means this Business Financing Agreement.
 
“Adjusted Current Ratio” means (i) the aggregate of unrestricted cash and
receivables convertible into cash (net of doubtful accounts) plus Borrower’s
Eligible Inventory up to $1,000,000 divided by (ii) total current liabilities.
 
"Affiliate" means, as to any person or entity, any other person or entity
directly or indirectly controlling or controlled by, or under direct or indirect
common control with, such person or entity.
 
“Authorized Person” means Borrower (if an individual) or any one of the
individuals authorized to sign on behalf of the Borrower, and any other
individual designated by any one of such authorized signers.
 
"Borrowing Base" means at any time the sum of (i) the Eligible Receivable Amount
multiplied by the applicable Advance Rate plus (ii) the lesser of (x) the value
of Eligible Inventory multiplied by the applicable Advance Rate or (y) the
Inventory Sublimit minus (iii) such reserves as Lender may deem proper and
necessary from time to time,  including, but not limited to a reserve for any
Eligible Inventory with respect to which there is a delinquent A/P balance owed
to a third party vendor who warehouses such Eligible Inventory.
 
“Collateral” means all of Borrower’s rights and interest in any and all personal
property, whether now existing or hereafter acquired or created and wherever
located, and all products and proceeds thereof and accessions thereto, including
but not limited to the following (collectively, the “Collateral”):  (a) all
accounts (including health care insurance receivables), chattel paper (including
tangible and electronic chattel paper), inventory (including all goods held for
sale or lease or to be furnished under a contract for service, and including
returns and repossessions), equipment (including all accessions and additions
thereto), instruments (including promissory notes), investment property
(including securities and securities entitlements), documents (including
negotiable documents), deposit accounts, letter of credit rights, money, any
commercial tort claim of Borrower which is now or hereafter identified by
Borrower or Lender, general intangibles (including payment intangibles and
software), goods (including fixtures) and all of Borrower’s books and records
with respect to any of the foregoing, and the computers and equipment containing
said books and records; and (b) any and all cash proceeds and/or noncash
proceeds thereof, including without limitation, insurance proceeds, and all
supporting obligations and the security therefore or for any right to payment.
 
8

--------------------------------------------------------------------------------


 
“Collections” means all payments from or on behalf of an Account Debtor with
respect to Receivables.
 
“Compliance Certificate” means a certificate in the form attached as Exhibit A
to this Agreement by an Authorized Person that, among other things, the
representations and warranties set forth in this Agreement are true and correct
as of the date such certificate is delivered.
 
“Credit Limit” means $1,500,000, which is intended to be the maximum amount of
Advances at any time outstanding.
 
“Default” means any Event of Default or any event that with notice, lapse of
time or otherwise would constitute an Event of Default.
 
“Due Diligence Fee” means a payment of an annual fee equal to $500, due upon the
date of this Agreement and each anniversary thereof so long as any Advance is
outstanding or available hereunder.
 
"Eligible Inventory" means Inventory (which shall be valued at the lower of
cost determined on a average cost basis or forced liquidation value, and which
satisfies the following requirements:
 
 
(a)
the Inventory is owned by Borrower free of any title defects or any liens or
interests of others except the security interest in favor of Lender;

 
(b)
the Inventory is held for sale or use in the ordinary course of Borrower's
business and is of good and merchantable quality.  Display items,
work-in-process, parts, samples, and packing and shipping materials are not
eligible.  Inventory which is obsolete, unsalable, damaged, defective, used,
discontinued, perishable or slow-moving, or which has been returned by the
buyer, is not eligible;

 
(c)
the Inventory is covered by insurance as required in Section 4.4 of this
Agreement;

 
(d)
the Inventory has not been manufactured to the specifications of a particular
Account Debtor;

 
(e)
the Inventory is not subject to any licensing agreements which would prohibit or
restrict in any way the ability of Lender to sell the Inventory (including its
packaging) to third parties;

 
(f)
the Inventory has been produced in compliance with the requirements of the U.S.
Fair Labor Standards Act (29 U.S.C. §§201 et seq.);

 
(g)
the Inventory is not on consignment;

 
(h)
the Inventory is not related to an "undesirable" industry, as determined by
Lender from time to time in its sole discretion;

 
(i)
the Inventory is located at a location for which Lender has received an executed
Bailee Letter in form and substance acceptable to Lender;

 
(j)
the Inventory does not have any foreign components;

 
(k)
Lender has received an audit on the Inventory satisfactory to Lender; and

 
(k)
the Inventory is otherwise acceptable to Lender.

 
“Eligible Receivable” means a Receivable that satisfies all of the following:
 
 
(a)
The Receivable has been created by Borrower in the ordinary course of Borrower’s
business and without any obligation on the part of Borrower to render any
further performance.

 
 
(b)
There are no conditions which must be satisfied before Borrower is entitled to
receive payment of the Receivable, and the Receivable does not arise from COD
sales, consignments or guaranteed sales.

 
 
(c)
The Account Debtor upon the Receivable does not claim any defense to payment of
the Receivable, whether well founded or otherwise.

 
 
(d)
The Receivable is not the obligation of an Account Debtor who has asserted or
may be reasonably be expected to assert any counterclaims or offsets against
Borrower (including offsets for any “contra accounts” owed by Borrower to the
Account Debtor for goods purchased by Borrower or for services performed for
Borrower).

 
9

--------------------------------------------------------------------------------


 
 
(e)
The Receivable represents a genuine obligation of the Account Debtor and to the
extent any credit balances exist in favor of the Account Debtor, such credit
balances shall be deducted in calculating the Receivable Amount.

 
 
(f)
Borrower has sent an invoice to the Account Debtor in the amount of the
Receivable.

 
 
(g)
Borrower is not prohibited by the laws of the state where the Account Debtor is
located from bringing an action in the courts of that state to enforce the
Account Debtor’s obligation to pay the Receivable. Borrower has taken all
appropriate actions to ensure access to the courts of the state where Account
Debtor is located, including, where necessary; the filing of a Notice of
Business Activities Report or other similar filing with the applicable state
agency or the qualification by Borrower as a foreign corporation authorized to
transact business in such state.

 
 
(h)
The Receivable is owned by Borrower free of any title defects or any liens or
interests of others except the security interest in favor of Lender, and Lender
has a perfected, first priority security interest in such Receivable.

 
 
(i)
The Account Debtor on the Receivable is not any of the following:  (1) an
employee, Affiliate, parent or subsidiary of Borrower, or an entity which has
common officers or directors with Borrower; (2) the U.S. government or any
agency or department of the U.S. government unless Borrower complies with the
procedures in the Federal Assignment of Claims Act of 1940 (41 U.S.C.§15) with
respect to the Receivable, and the underlying contract expressly provides that
neither the U.S. government nor any agency or department thereof shall have the
right of set-off against Borrower; (3) any person or entity located in a foreign
country (other than Canada) unless (A) the Receivable is supported by an
irrevocable letter of credit issued by a bank acceptable to Lender, and (B) if
requested by Lender, the original of such letter of credit and/or any usance
drafts drawn under such letter of credit and accepted by the issuing or
confirming bank have been delivered to Lender; or (4) an Account Debtor as to
which 25% or more of the aggregate dollar amount of all outstanding Receivables
owing from such Account Debtor have not been paid within 90 days from invoice
date.

 
 
(j)
The Receivable is not in default (a Receivable will be considered in default if
any of the following occur:  (i) the Receivable is not paid within 90 days from
its invoice date; (ii) the Account Debtor obligated upon the Receivable suspends
business, makes a general assignment for the benefit of creditors, or fails to
pay its debts generally as they come due; or (iii) any petition is filed by or
against the Account Debtor obligated upon the Receivable under any bankruptcy
law or any other law or laws for the relief of debtors).

 
 
(k)
The Receivable does not arise from the sale of goods which remain in Borrower’s
possession or under Borrower’s control.

 
 
(l)
The Receivable is not evidenced by a promissory note or chattel paper, nor is
the Account Debtor obligated to Borrower under any other obligation which is
evidenced by a promissory note.

 
 
(m)
the Receivable is not that portion of Receivables due from an Account Debtor
which is in excess of 35% of Borrower's aggregate dollar amount of all
outstanding Receivables.

 
 
(n)
The Receivable is otherwise acceptable to Lender.

 
"Eligible Receivable Amount" means at any time the sum of the Receivable Amounts
of the Eligible Receivables, net of pre-paid deposits, pre-billed invoices,
deferred revenue, offsets, progress billings, retention billing, bill and hold
accounts and contras related to each specific debtor.
 
“Event of Default” has the meaning set forth in Section 7.1.
 
10

--------------------------------------------------------------------------------


 
“Facility Fee” means a payment of an annual fee equal to 1.00 percentage points
of the Credit Limit due upon the date of this Agreement and each anniversary
thereof so long as any Advance is outstanding or available hereunder.
 
“Finance Charge” means for each Monthly Period an interest amount equal to the
Finance Charge Percentage of the average daily Account Balance outstanding
during such Monthly Period.
 
“Finance Charge Percentage” means a rate per year equal to the Prime Rate plus
1.75 percentage points plus an additional 5.00 percentage points during any
period that an Event of Default has occurred and is continuing.
 
“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services, including without limitation
reimbursement and other obligations with respect to surety bonds and letters of
credit, (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all capital lease obligations.
 
"Inventory" means and includes all of Borrower's now owned or hereafter acquired
goods, merchandise and other personal property, wherever located, to be
furnished under any consignment, arrangement, contract of service or held for
sale or lease, all raw materials, work in process, finished goods and materials
and supplies of any kind, nature or description which are or might be used or
consumed in Borrower's business or used in selling or furnishing such goods,
merchandise and other personal property, and all documents of title or other
documents representing them.
 
"Inventory Sublimit" means the lesser of (i) $300,000 or (ii) an amount equal to
25% of the aggregate outstanding Advances with respect to Eligible Receivables.
 
“Lender” means Bridge Bank, National Association, and its successors and
assigns.
 
"Maintenance Fee" means for any Monthly Period, the amount equal to 0.25
percentage points of the average daily Account Balance for such Monthly Period.
 
“Maturity Date” means one year from the date hereof or such earlier date as
Lender shall have declared the Obligations immediately due and payable pursuant
to Section 7.2.
 
“Month End” means the last calendar day of each Monthly Period.
 
“Monthly Period” means each calendar month.
 
“Obligations” means all liabilities and obligations of Borrower to Lender of any
kind or nature, present or future, arising under or in connection with this
Agreement or under any other document, instrument or agreement, whether or not
evidenced by any note, guarantee or other instrument, whether arising on account
or by overdraft, whether direct or indirect (including those acquired by
assignment) absolute or contingent, primary or secondary, due or to become due,
now owing or hereafter arising, and however acquired; including, without
limitation, all Advances, Finance Charges, fees, interest, expenses,
professional fees and attorneys’ fees.
 
“Overadvance” means at any time an amount equal to the amount (if any) by which
the total amount of (i) the outstanding Advances exceeds the lesser of the
Credit Limit or the Borrowing Base or (ii) the total outstanding Advances with
respect to Eligible Inventory exceed the Inventory Sublimit.
 
“Permitted Indebtedness” means:
 
 
(a)
Indebtedness under this Agreement or that is otherwise owed to the Lender.

 
 
(b)
Indebtedness existing on the date hereof and specifically disclosed on a
schedule to this Agreement.

 
11

--------------------------------------------------------------------------------


 
 
(c)
Purchase money indebtedness (including capital leases) incurred to acquire
capital assets in ordinary course of business and not exceeding $25,000 in total
principal amount at any time outstanding.

 
 
(d)
Other Indebtedness in an aggregate amount not to exceed $25,000 at any time
outstanding; provided that such indebtedness is junior in priority (if secured)
to the Obligations and provided that the incurrence of such Indebtedness does
not otherwise cause and Event of Default hereunder.

 
 
(e)
Indebtedness incurred in the refinancing of any indebtedness set forth in (a)
through (d) above, provided that the principal amount thereof is not increased
or the terms thereof are not modified to impose more burdensome terms upon the
Borrower.

 
 
(f)
Subordinated Debt.

 
“Permitted Liens” means the following but only with respect to property not
consisting of Receivables or Inventory:
 
 
(g)
Liens securing any of the indebtedness described in clauses (a) through (d) of
the definition of Permitted Indebtedness.

 
 
(h)
Liens for taxes, fees, assessments or other governmental charges or levies,
either not delinquent or being contested in good faith by appropriate
proceedings, provided the same have no priority over any of Lender’s security
interests.

 
 
(i)
Liens incurred in connection with the extension, renewal or refinancing of the
indebtedness described in clause (e) of the definition of Permitted
Indebtedness, provided that any extension, renewal or replacement lien shall be
limited to the property encumbered by the existing lien and the principal amount
of the indebtedness being extended, renewed or refinanced does not increase.

 
 
(j)
Liens securing Subordinated Debt.

 
“Prime Rate” means the greater of 3.25 percent per year, or the variable rate of
interest, per annum, most recently announced by Lender, as its “prime rate”,
whether or not such announced rate is the lowest rate available from Lender.
 
“Receivable Amount” means as to any Receivable, the Receivable Amount due from
the Account Debtor after deducting all discounts, credits, offsets, payments or
other deductions of any nature whatsoever, whether or not claimed by the Account
Debtor.
 
“Receivables” means Borrower’s rights to payment arising in the ordinary course
of Borrower’s business, including accounts, chattel paper, instruments, contract
rights, documents, general intangibles, letters of credit, drafts, and bankers
acceptances.
 
“Subordinated Debt” means indebtedness of Borrower that is expressly
subordinated to the indebtedness of Borrower owed to Lender pursuant to a
subordination agreement satisfactory in form and substance to Lender.
 
“Termination Fee” means a payment equal to 1.00% of the Credit Limit.
 
 
12.2
Construction:

 
 
(a)
In this Agreement: (i) references to the plural include the singular and to the
singular include the plural; (ii) references to any gender include any other
gender; (iii) the terms “include” and “including” are not limiting; (iv) the
term “or” has the inclusive meaning represented by the phrase “and/or,”
(v) unless otherwise specified, section and subsection references are to this
Agreement, and (vi) any reference to any statute, law, or regulation shall
include all amendments thereto and revisions thereof.

 
12

--------------------------------------------------------------------------------


 
 
(b)
Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed or resolved using any presumption against either Borrower or Lender,
whether under any rule of construction or otherwise.  On the contrary, this
Agreement has been reviewed by each party hereto and their respective
counsel.  In case of any ambiguity or uncertainty, this Agreement shall be
construed and interpreted according to the ordinary meaning of the words used to
accomplish fairly the purposes and intentions of all parties hereto.

 
 
(c)
Titles and section headings used in this Agreement are for convenience only and
shall not be used in interpreting this Agreement.

 
13.
JURY TRIAL WAIVER.  THE UNDERSIGNED ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY
IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED UNDER CERTAIN
CIRCUMSTANCES.  TO THE EXTENT PERMITTED BY LAW, EACH PARTY, AFTER CONSULTING (OR
HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF ITS, HIS OR HER CHOICE,
KNOWINGLY AND VOLUNTARILY, AND FOR THE MUTUAL BENEFIT OF ALL PARTIES, WAIVES ANY
RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR ANY OTHER DOCUMENT, INSTRUMENT OR AGREEMENT BETWEEN THE
UNDERSIGNED PARTIES.

 
14.
JUDICIAL REFERENCE PROVISION.

 
 
14.1
In the event the Jury Trial Waiver set forth above is not enforceable, the
parties elect to proceed under this Judicial Reference Provision.

 
 
14.2
With the exception of the items specified in Section 14.3, below, any
controversy, dispute or claim (each, a “Claim”) between the parties arising out
of or relating to this Agreement or any other document, instrument or agreement
between the undersigned parties (collectively in this Section, the “Loan
Documents”), will be resolved by a reference proceeding in California in
accordance with the provisions of Sections 638 et seq. of the California Code of
Civil Procedure (“CCP”), or their successor sections, which shall constitute the
exclusive remedy for the resolution of any Claim, including whether the Claim is
subject to the reference proceeding. Except as otherwise provided in the Loan
Documents, venue for the reference proceeding will be in the state or federal
court in the county or district where the real property involved in the action,
if any, is located or in the state or federal court in the county or district
where venue is otherwise appropriate under applicable law (the “Court”).

 
 
14.3
The matters that shall not be subject to a reference are the following: (i)
nonjudicial foreclosure of any security interests in real or personal property,
(ii) exercise of self-help remedies (including, without limitation, set-off),
(iii) appointment of a receiver and (iv) temporary, provisional or ancillary
remedies (including, without limitation, writs of attachment, writs of
possession, temporary restraining orders or preliminary injunctions). This
reference provision does not limit the right of any party to exercise or oppose
any of the rights and remedies described in clauses (i) and (ii) or to seek or
oppose from a court of competent jurisdiction any of the items described in
clauses (iii) and (iv). The exercise of, or opposition to, any of those items
does not waive the right of any party to a reference pursuant to this reference
provision as provided herein.

 
 
14.4
The referee shall be a retired judge or justice selected by mutual written
agreement of the parties. If the parties do not agree within ten (10) days of a
written request to do so by any party, then, upon request of any party, the
referee shall be selected by the Presiding Judge of the Court (or his or her
representative). A request for appointment of a referee may be heard on an ex
parte or expedited basis, and the parties agree that irreparable harm would
result if ex parte relief is not granted.  Pursuant to CCP § 170.6, each party
shall have one peremptory challenge to the referee selected by the Presiding
Judge of the Court (or his or her representative).

 
 
14.5
The parties agree that time is of the essence in conducting the reference
proceedings. Accordingly, the referee shall be requested, subject to change in
the time periods specified herein for good cause shown, to (i) set the matter
for a status and trial-setting conference within fifteen (15) days after the
date of selection of the referee, (ii) if practicable, try all issues of law or
fact within one hundred twenty (120) days after the date of the conference and
(iii) report a statement of decision within twenty (20) days after the matter
has been submitted for decision.

 
13

--------------------------------------------------------------------------------


 
 
14.6
The referee will have power to expand or limit the amount and duration of
discovery.  The referee may set or extend discovery deadlines or cutoffs for
good cause, including a party’s failure to provide requested discovery for any
reason whatsoever.  Unless otherwise ordered based upon good cause shown, no
party shall be entitled to “priority” in conducting discovery, depositions may
be taken by either party upon seven (7) days written notice, and all other
discovery shall be responded to within fifteen (15) days after service.  All
disputes relating to discovery which cannot be resolved by the parties shall be
submitted to the referee whose decision shall be final and binding.

 
 
14.7
Except as expressly set forth herein, the referee shall determine the manner in
which the reference proceeding is conducted including the time and place of
hearings, the order of presentation of evidence, and all other questions that
arise with respect to the course of the reference proceeding.  All proceedings
and hearings conducted before the referee, except for trial, shall be conducted
without a court reporter, except that when any party so requests, a court
reporter will be used at any hearing conducted before the referee, and the
referee will be provided a courtesy copy of the transcript.  The party making
such a request shall have the obligation to arrange for and pay the court
reporter.  Subject to the referee’s power to award costs to the prevailing
party, the parties will equally share the cost of the referee and the court
reporter at trial.

 
 
14.8
The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California.  The rules
of evidence applicable to proceedings at law in the State of California will be
applicable to the reference proceeding.  The referee shall be empowered to enter
equitable as well as legal relief, enter equitable orders that will be binding
on the parties and rule on any motion which would be authorized in a court
proceeding, including without limitation motions for summary judgment or summary
adjudication. The referee shall issue a decision at the close of the reference
proceeding which disposes of all claims of the parties that are the subject of
the reference.  Pursuant to CCP § 644, such decision shall be entered by the
Court as a judgment or an order in the same manner as if the action had been
tried by the Court and any such decision will be final, binding and
conclusive.  The parties reserve the right to appeal from the final judgment or
order or from any appealable decision or order entered by the referee.  The
parties reserve the right to findings of fact, conclusions of laws, a written
statement of decision, and the right to move for a new trial or a different
judgment, which new trial, if granted, is also to be a reference proceeding
under this provision.

 
 
14.9
If the enabling legislation which provides for appointment of a referee is
repealed (and no successor statute is enacted), any dispute between the parties
that would otherwise be determined by reference procedure will be resolved and
determined by arbitration.  The arbitration will be conducted by a retired judge
or justice, in accordance with the California Arbitration Act §1280 through
§1294.2 of the CCP as amended from time to time.  The limitations with respect
to discovery set forth above shall apply to any such arbitration proceeding.

 
 
14.10
THE PARTIES RECOGNIZE AND AGREE THAT ALL CONTROVERSIES, DISPUTES AND CLAIMS
RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND NOT BY
A JURY.  AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH
COUNSEL OF ITS, HIS OR HER OWN CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY, AND
FOR THE MUTUAL BENEFIT OF ALL PARTIES, AGREES THAT THIS REFERENCE PROVISION WILL
APPLY TO ANY CONTROVERSY, DISPUTE OR CLAIM BETWEEN OR AMONG THEM ARISING OUT OF
OR IN ANY WAY RELATED TO, THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.

 
15.
EXECUTION, EFFECTIVENESS, SURVIVAL.  This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other documents
executed in connection herewith constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.  This Agreement shall become effective upon the
execution and delivery hereof by Borrower and Lender and shall continue in full
force and effect until the Maturity Date and thereafter so long as any
Obligations remain outstanding hereunder. Lender reserves the right to issue
press releases, advertisements, and other promotional materials describing any
successful outcome of services provided on Borrower’s behalf. Borrower agrees
that Lender shall have the right to identify Borrower by name in those
materials.

 
14

--------------------------------------------------------------------------------


 
16.
OTHER AGREEMENTS.  Any security agreements, liens and/or security interests
securing payment of any obligations of Borrower owing to Lender or its
Affiliates also secure the Obligations, and are valid and subsisting and are not
adversely affected by execution of this Agreement.  An Event of Default under
this Agreement constitutes a default under other outstanding agreements between
Borrower and Lender or its Affiliates.

 
IN WITNESS WHEREOF, Borrower and Lender have executed this Agreement on the day
and year above written.

BORROWER:
 
LENDER:
         
IMAGENETIX, INC.
 
BRIDGE BANK, NATIONAL ASSOCIATION
         
By
   
By
 
Name:
   
Name:
 
Title:
   
Title:
           
Address for Notices:
 
Address for Notices:
10845 Rancho Bernardo Road, Suite 105
 
55 Almaden Blvd.
San Diego, CA 92127
 
San Jose, CA 95113
Fax: (858) 674-8460
 
Fax:  (408) 423-8510

 
15

--------------------------------------------------------------------------------


 